This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 FEDERAL NATIONAL MORTGAGE
 3 ASSOCIATION,

 4          Plaintiff-Appellee,

 5 v.                                                                    NO. A-1-CA-36677

 6 TONY M. PADILLA,
 7 a/k/a TONY PADILLA,

 8          Defendant-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
10 Matthew J. Sandoval, District Judge

11 Stone & Associates, PC
12 B. W. Stone
13 Albuquerque, NM

14 for Appellee

15 Tony M. Padilla
16 Las Vegas, NM

17 Pro Se Appellant

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.


4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        MICHAEL E. VIGIL, Judge



8 WE CONCUR:



 9 _________________________________
10 JULIE J. VARGAS, Judge



11 _________________________________
12 JENNIFER L. ATTREP, Judge




                                           2